    Case 2:20-cv-00863-DG Document 10 Filed 01/15/21 Page 1 of 1 PageID #: 80




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
JUDEX BARREAU and LAURITRA POLISCA
BARREAU,

                                    Plaintiffs,                                  ORDER TO SHOW
                 -against-                                                            CAUSE
                                                                                  20-CV-863 (DG)
UNITED STATES OF AMERICA, SCOTT BOSWELL,
Chief of Consular Section, U.S. Embassy in Haiti, and
MICHELE J. SISON, United States Ambassador to Haiti,

                                     Defendants. *
--------------------------------------------------------------------X
DIANE GUJARATI, United States District Judge:

         Upon the complaint for writ of mandamus filed February 18, 2020, it is ORDERED that:

         1.      The United States Attorney, as attorney for Defendants, is directed to show cause

                 on or before March 15, 2021, in writing, why a writ of mandamus should not be

                 issued, and shall serve a copy of the response on Plaintiffs, with proof of such

                 service to the Clerk of this Court.

         2.      On or before April 14, 2021, Plaintiffs shall file a reply, if any, with proof of

                 service to the Clerk of Court.

         3.      Oral argument shall be heard on May 14, 2021 at 1:00 p.m. before Judge Diane

                 Gujarati by teleconference (1-877-336-1839; access code 2643682).

                 SO ORDERED.


                                                              /s/ Diane Gujarati             _
                                                              DIANE GUJARATI
                                                              United States District Judge

Dated: January 15, 2021
       Brooklyn, New York

*
    The Clerk of Court is respectfully directed to amend the caption to correct a typographical
    error as set forth above.
                                                        1
